                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA             *

vs.                                  *   CRIMINAL NO. 20-00073-TFM-B

TIA DEYON PUGH                       *

      Defendant.                     *


                        ORDER ON ARRAIGNMENT
                       SUPERSEDING INDICTMENT


     Defendant Tia Deyon Pugh appeared in person in open Court with
appointed counsel, Gordon Armstrong and Thomas Wood, on May 5, 2021
and was arraigned in accordance with Rule 10 of the Federal Rules
of Criminal Procedure, on the superseding indictment.     Appearing
for the Government were Assistant United States Attorneys
Christopher Bodnar and Justin Kopf.

      PLEA.      The Defendant entered a plea of NOT GUILTY.

     TRIAL.    Trial in this case is set for the May 2021 trial term
with jury selection scheduled for May 17, 2021 at 8:45 a.m.

      DONE this 6th day of May, 2021.


                                    /s/SONJA F. BIVINS
                               UNITED STATES MAGISTRATE JUDGE
